Title: To James Madison from Harry Toulmin, 13 August 1813
From: Toulmin, Harry
To: Madison, James


Dear Sir
Fort Stoddert 13th. Augst. 1813.
I have for sometime past felt the importance if not the necessity of addressing you relative to the alarming situation of this part of the Mississippi Territory—but having communicated the leading facts to some friends in Congress, & also availed myself of the relation I stand in to the Post Master General as his deputy at this place; I have flattered my self that every end would be answered without intruding upon you by a personal address. As it is probable however that the congress may have adjourned previously to the arrival of my last communication; I deem it safest to take the liberty of forwarding the inclosed directly to yourself. The last statements which I made were addressed to Mr Rhea and Mr Sevier of Tennessee: and as it is probable that they left the city before the arrival of my letter; I would beg leave to ask the favour of you to receive from the post-office and to open the same (which the address and the postmark will sufficiently designate) as it probably contained some particulars, though I think not many, in addition to those which I submitted to the postmaster general.
No man I believe has been more cautious than myself in listening to tales of Indian hostility: and I have always been solicitous that every step should be avoided, which under the pretence of warding off a blow, had a tendency to provoke it. But on the present occasion I have neither any doubt of hostile dispositions among the Creeks, nor of their pervading a portion of the nation sufficiently numerous to afford the highest grounds for apprehension as to our own safety. It is a fact that for months parties of them have been in the habit of dancing the war dance, with the avowed intention of making war on the white people; that the persons thus engaged have been either the men themselves or the known confederates of the men who had been with the northwestern enemy and had committed murders on the Ohio; that there are Shawaonese emissaries among them who take a strong interest in fomenting their warlike dispositions; that a letter of recommendation, at least, from a British general to the Spanish Governor in West Florida, strongly indicated the existence of British patronage; that they professed in their confidential communications to people of their own nation, an intention to commit hostilities upon us; that such was generally understood to be their plan in Pensacola; and that they have actually committed the most desolating outrages on the persons and property of such as were known to be attached to the United States, and on the ground of that attachment. The only instance of actual hostility towards our citizens, was indeed the robbery of the mail, and the attempt to murder the postrider. But this was not a mere private act of violence. It was the act of a numerous, public body dispatched to Pensacola for the purpose of procuring ammunition. It seemed to be held by them there as a sort of national property. The governor was requested to open it & inform them what the Americans were going to do with the Muscogees. The murder of the postrider was avowed. Under all these circumstances, it was considered here, that hostilities had actually commenced: and that the state of things fully warranted an attempt to arrest the progress of the ammunition bringing into this country for our destruction. The attempt however was miserably conducted, and it proved in a great degree, abortive. Nothing has since occurred. There has not indeed been time for it, and the weather, fortunately, has been remarkably unfavourable to the operations of our enemies. The people are in a state of continual alarm and a large proportion of them have abandoned their houses and plantations, and taken shelter in some of the numerous forts, which they have erected on the spur of the occasion. On the waters of the Pascagola, and in the upper settlements of this river, they are in great dread of the Choctaws: but how great the danger is I cannot ascertain: and I believe that it might even now be removed, by proper exertions to counteract the intrigues of the British and of the northern emissaries. It is true, I have not heard of them among the Choctaws: but as they are certainly among the Creeks, and many Choctaw towns are known to be disaffected, I think it but rational to ascribe similar effects to similar correspondent causes, when no others present themselves, adequate to produce the same effects.
Genl. Claiborne from the Mississippi, is using every exertion to protect the people, and I rely much on his zeal and ability. At present however, his force is inadequate to so extended a settlement as this. Governor Holmes is making preparation to aid us with a few companies of Militia from the Mississi: and I am happy in receiving information from him that he intends being here himself. Genl. Flournoy still sick at the Bay of St. Louis feels anxiously for our situation, and has already thrown in a much needed supply of ammunition from N. Orleans: an article our people are destitute of, and can procure only at the enormous price of 125 to 150 cents pr. lb. for gunpowder. The Genl. will also detatch to this frontier, I believe, the 7th. regt. if means of transportation can be procured in the present low state of public credit.
Difficulties, however, are felt in taking the measures necessary for suppressing the spirit of hostility, and indeed of rebellion among the Indians against a local government patronized by the United States, difficulties arising partly out of doubts about the authority of any general here to enter the Indian country, and still greater perhaps from a want of the funds necessary for making any movements.
As to the real temper and intentions of the Spanish Governor; I am greatly at a loss to form an opinion about them. His conduct in supplying the Indians with ammunition, when avowedly intending an aggression on the American settlements, is certainly not to be justified; and his plea that it had been an annual custom, I do not believe to be founded in fact. But whether his concession to them resulted merely from a desire to retain the friendship of the Indians, (rendered more earnest perhaps by the anticipation of a declaration of war by the parent state) or from his disposition to accommodate himself to the wishes of the British, or from pure pusalinimity, or from a secret wish to encourage a spirit of hostility towards the United States, I have no data on which to form a satisfactory judgement. In his conduct with respect to the mail; I can see nothing but what is truly honourable, and becoming the representative of a friendly power. He may have been more fearful than became him, of giving offence to the Indians; but that was all. The Spaniards, however, have always been so: and the inhabitants of these countries never knew what it was to receive protection from savage outrage, until they became citizens of the United States. I have the honour to be, dear sir with the highest respect, your most obedt. and most humble servant,
Harry Toulmin
P.S. This was written to be sent thro’ the Choctaws. But no one seems disposed to risque going with the mail from the apprehension of danger from the Choctaws. I hope however to be able to get some one to go on. I sent this to Col. Hawkins by a special messenger who goes unfrequentd paths.
